Title: To Thomas Jefferson from William Short, 17 April 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
April 17. 1824
Your most agreeable favor of the 10th was recieved here two days ago. You say nothing of your health & therefore I have the gratification of believing it good—I met at the Society last evening your old friend Mr Patterson of the Mint, & several other of your friends, all of whom partook with me in this pleasure, more especially Mr Patterson who is about your age, & who never fails when we meet, to enquire of me about you.I was particularly pleased to learn from you the time of your intended visit to Bedford, as it shews me that mine to you will not interfere with it—The time which most perfectly squares with my arrangements for leaving the City will be in July—My usage is to pass the 4th in the City, precisely because to me it is the most quiet place for passing it. I seldom on any day leave my room before 1 o’clock & on that day, never—By that have all the parade,  processions & bustle are over, & the streets just as quiet as at any other season; the various parties having withdrawn in search of their rendezvous for the solid part of the amusement, that of eating & drinking—And as I take no part in this, the day in this City passes off with me in the same way that every other day does.I look forward with very great & lively pleasure to the seeing again my native State, my love for which I have never felt in the least diminished by my long absence from it—I am always proud when I hear of any public measure in which it distinquishes itself among the others—& in nothing more than the foundation of the University; wch I hope will grow & flourish in such a way, as in all future time to produce such a series of men of talents & virtue, as will ensure Virginia holding the same place in relation to the other States which it has done in times past.The point to which you have now come as mentioned in your letter; the procuring of Professors, seems to me a most important one & has always appeared to me one of the most difficult—I hope & trust however it will be overcome in a manner to satisfy you—The edifice I am much pleased to learn is so far advanced that I shall be able to view it with satisfaction—Although I have for many years given up riding on horseback as a daily usage, yet whenever I try it, I find no difficulty in riding a few miles on a gentle horse—I have been wrong in giving up this pleasure at an age where so few enjoyments remain, & it is my intention to resume it—For a great many years & until my last trip to Europe, I had a saddle horse here so perfect in his kind, that I was induced to ride every day when the weather was good—I was made so difficult to please by owning this perfect animal for so many years, that I have never since been able to find one that pleased me sufficiently to make me wish  to ride him.The route which I intend to take is by the way of Baltimore, Norfolk & Richmond—This will give me the advantage of seeing once more the borders of James River to which I look with much pleausre, & which, I hope, will not be diminished by any apprehension of the ague & fever.That disease has of late years so spread itself that it is difficult now to say where is the greatest danger from it—The country around Philadelphia for instance, even the parts  formerly the most healthy, have for the last three years, been so infected by it, that the inhabitants were obliged to return to the City as a place of refuge.My present plan is to leave the City for my southern excursion a day or two after the 4th of July, stopping a day or two at Baltimore, Norfolk & Richmond—From this last place I will have the pleasure of writing to you when I shall be able to pen with precision of my arrival at Monticello—In the meantime I beg you to accept renewed assurances of the invariable attachment with which I shall ever be,dear Sir your friend & servantW: Short